        Case 16-03251 Document 75 Filed in TXSB on 02/21/20 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                            ENTERED
                                                                                          02/21/2020
IN RE:                                        §
HOUSTON BLUEBONNET, L.L.C.                    §       CASE NO: 16-34850
       Debtor(s)                              §
                                              §       CHAPTER 11
                                              §
HENRY R. HAMMAN, et al                        §
     Plaintiff(s)                             §
                                              §
VS.                                           §       ADVERSARY NO. 16-03251
                                              §
KENNETH R. LYLE, et al                        §
     Defendant(s)                             §

                                          ORDER

        For the reasons set forth in the Memorandum Opinion issued on this date, Henry R.
Hamman, et al.’s motion for partial summary judgment as to liability and damages is granted in
part and denied in part. Kenneth R. Lyle’s motion for summary judgment is denied.

        A final evidentiary trial establishing the amount, if any, owed by Lyle to the Hammans
will be conducted on April 6, 2020 at 3:30 p.m.

       SIGNED February 20, 2020.


                                               ___________________________________
                                                          Marvin Isgur
                                               UNITED STATES BANKRUPTCY JUDGE




1/1
